Exhibit 10.151

AMENDED AND RESTATED
EXECUTIVE EMPLOYMENT AGREEMENT



This Executive Employment Agreement ("Agreement") is entered into as of the 27th
day of March, 2001 (the "Effective Date"), by and between David E. Riggs
("Executive") and Axys Pharmaceuticals, Inc. (the "Company").

Whereas

, the Company desires to employ Executive to provide personal services to the
Company, and wishes to provide Executive with certain compensation and benefits
in return for Executive's services;



Whereas

, Executive wishes to be employed by the Company and provide personal services
to the Company in return for certain compensation and benefits; and



Whereas

, Executive and the Company wish to amend and restate that Employment Agreement
entered into between the two parties as of August 9, 2000 .



Now, Therefore

, in consideration of the mutual promises and covenants contained herein, it is
hereby agreed by and between the parties hereto as follows:




DEFINITIONS

For purposes of the Agreement, the following terms are defined as follows:

"Board" means the Board of Directors of the Company.

"Cause" means:

Executive's intentional action or intentional failure to act that was performed
in bad faith and to the material detriment of the business of the Company;

Executive's intentional refusal or intentional failure to act in accordance with
any lawful and proper direction or order of the Board or the appropriate
individual to whom Executive reports;

Executive's willful and habitual neglect of Executive's duties of employment;

Executive's violation of any noncompetition or noninterference agreement that
Executive has entered into with the Company; or

Executive's conviction of a felony crime involving moral turpitude;

provided, however

, that if any of the foregoing events under clauses (a), (b), (c) or (d) above
is capable of being cured, the Company shall provide written notice to Executive
describing the nature of such event and Executive shall thereafter have ten (10)
business days to cure such event.



"Change in Control" means the occurrence of any of the following events:

a dissolution, liquidation or sale of all or substantially all of the assets of
the Company;

a merger or consolidation in which the Company is not the surviving corporation;

a reverse merger in which the Company is the surviving corporation but shares
outstanding immediately preceding the merger are converted by virtue of the
merger into other property, whether in the form of securities, cash or
otherwise; or

the acquisition by any person, entity or group within the meaning of Section
13(d) or 14(d) of the Exchange Act, or any comparable successor provisions
(excluding any employee benefit plan, or related trust, sponsored or maintained
by the Company or any Affiliate of the Company) of the beneficial ownership
(within the meaning of Rule 13d-3 promulgated under the Exchange Act, or
comparable successor rule) of securities of the Company representing at least
fifty percent (50%) of the combined voting power entitled to vote in the
election of directors.

"Company" means Axys Pharmaceuticals, Inc. or, following a Change in Control,
the surviving entity resulting from such transaction.

"Covered Termination" means (i) an Involuntary Termination Without Cause that
occurs at any time, without regard to a Change in Control, or (ii) a voluntary
termination for Good Reason that occurs on or after the effective date of a
Change in Control.

"Exchange Act"

means the Securities Exchange Act of 1934, as amended.



"Good Reason" means that any of the following are undertaken without Executive's
express written consent:

the assignment to Executive of any duties or responsibilities that results in
any diminution or adverse change of Executive's position, status, circumstances
of employment or scope of responsibilities;

a reduction by the Company in Executive's annual base salary as in effect on the
effective date of the Change in Control;

the taking of any action by the Company that would adversely affect Executive's
participation in, or reduce Executive's benefits under, the Company's benefit
plans (including equity benefits) as of the effective date of the Change in
Control, except to the extent the benefits of all other executives of the
Company are similarly reduced;

a relocation of Executive's principal office to a location more than forty (40)
miles from the location at which Executive was performing Executive's duties as
of the effective date of the Change in Control, except for required travel by
Executive on the Company's business;

any material breach by the Company of any provision of this Agreement; or

any failure by the Company to obtain the assumption of this Agreement by any
successor or assign of the Company.

"Involuntary Termination Without Cause" means Executive's dismissal or discharge
other than for Cause. The termination of Executive's employment as a result of
Executive's death or disability will not be deemed to be an Involuntary
Termination Without Cause.


Employment by the Company

Position and Duties.

Subject to terms set forth herein, the Company agrees to employ Executive in the
position of Senior Vice President and Chief Financial Officer and Executive
hereby accepts such employment. Executive shall serve in an executive capacity
and shall perform such duties as are customarily associated with the position of
Senior Vice President and Chief Financial Officer and such other duties as are
assigned to Executive by the Company's Chief Executive Officer. Executive will
report to the Chief Executive Officer. During the term of Executive's employment
with the Company, Executive will devote Executive's best efforts and
substantially all of Executive's business time and attention (except for
vacation periods as set forth herein and reasonable periods of illness or other
incapacities permitted by the Company's general employment policies or as
otherwise set forth in this Agreement) to the business of the Company.



Employment at Will.

Both the Company and Executive shall have the right to terminate Executive's
employment with the Company at any time, with or without Cause, and without
prior notice. If Executive's employment with the Company is terminated,
Executive will be eligible to receive severance benefits to the extent provided
in this Agreement.



Employment Policies.

The employment relationship between the parties shall also be governed by the
general employment policies and practices of the Company, including those
relating to protection of confidential information and assignment of inventions,
except that when the terms of this Agreement differ from or are in conflict with
the Company's general employment policies or practices, this Agreement shall
control.




Compensation

Base Salary.

Executive shall receive for services to be rendered hereunder an annual base
salary of $235,000.00, payable on the regular payroll dates of the Company,
subject to increase in the sole discretion of the Board of Directors.



Annual Bonus.

Executive will be eligible for an annual bonus up to thirty percent (30%) of
Executive's then current annual base salary upon achievement of reasonable goals
specified by the Board (the "Target Bonus"). Such goals shall be set forth in
writing by the Board prior to the close of the first quarter of each fiscal year
of the Company, with fifty percent (50%) of such goals to be dependent on
Executive's individual performance and fifty percent (50%) of such goals to be
dependent on the Company's performance.



Standard Company Benefits.

Executive shall be entitled to all rights and benefits for which Executive is
eligible under the terms and conditions of the standard Company benefits and
compensation practices that may be in effect from time to time and are provided
by the Company to its executive employees generally, certain of which are
described in that certain letter dated August 3, 2000 from John Walker to
Executive.



Compensatory Stock Award.

The Executive has been granted an option to acquire Two Hundred Thousand
(200,000) shares of the common stock of the Company (the "Option"). Subject to
Board approval, the Option will be granted with the following features. The
Option has been granted pursuant to the Company's 1997 Equity Incentive Plan.
The Option will be an incentive stock option for purposes of Section 422 of the
Internal Revenue Code of 1986, as amended (the "Code"), to the extent permitted
under the Code. The exercise price per share of the Option is equal to one
hundred percent (100%) of the fair market value of the Company's common stock,
as determined pursuant to the Company's 1997 Equity Incentive Plan, on the date
of grant. Subject to Executive's continued employment by the Company, the Option
will vest as to one-eighth (1/8) of the shares of common stock subject to the
Option on the six month anniversary of the first day of Executive's employment
and thereafter the remainder of the shares of common stock subject to the Option
will vest monthly as to one-forty-second (1/42) of the shares of common stock
subject to the Option for the following forty-two (42) months. In all other
respects, the Option is governed by the terms of the Plan, including the option
agreement and grant notice thereunder.




SEVERANCE and CHANGE IN CONTROL BENEFITS

Severance Benefits.

If Executive's employment terminates due to a Covered Termination after the date
of execution of this Agreement, Executive shall receive any annual base salary
and bonus compensation that has accrued but is unpaid as of the date of such
Covered Termination. Within thirty (30) days following the date on which the
Release described in Section 4.4 below becomes effective in accordance with its
terms, Executive shall also receive a lump sum payment equal to the sum of (i)
one hundred percent (100%) of Executive's annual base salary as in effect during
the last regularly scheduled payroll period immediately preceding the Covered
Termination and (ii) one hundred percent (100%) of Executive's Target Bonus in
effect for the year in which Executive's employment terminates, all of the
foregoing subject to applicable tax withholding. In addition, following a
Covered Termination, Executive and Executive's covered dependents shall be
eligible to continue their health care benefit Coverage as permitted by COBRA
(Internal Revenue Code Section 4980B) at the same cost to Executive as in effect
immediately prior to the Covered Termination for the one (1)-year period
following the Covered Termination. Executive shall be entitled to maintain
coverage for Executive and Executive's eligible dependents at Executive's own
expense or the balance of the period that Executive is entitled to coverage
under COBRA.



Acceleration of Vesting of Outstanding Options.

If Executive's employment with the Company terminates due to a Covered
Termination within eighteen (18) months following the effective date of a Change
in Control, then any options to purchase the Company's common stock granted to
Executive (including without limitation the Option) shall become immediately
fully vested and exercisable as of the date of such Covered Termination.



Parachute Payments.

If any payment or benefit Executive would receive in connection with a Change in
Control from the Company or otherwise ("Payment") would (i) constitute a
"parachute payment" within the meaning of Section 280G of the Internal Revenue
Code of 1986, as amended (the "Code"), and (ii) but for this sentence, be
subject to the excise tax imposed by Section 4999 of the Code (the "Excise
Tax"), then such Payment shall be reduced to the Reduced Amount. The "Reduced
Amount" shall be either (x) the largest portion of the Payment that would result
in no portion of the Payment being subject to the Excise Tax or (y) the largest
portion, up to and including the total, of the Payment, whichever amount, after
taking into account all applicable federal, state and local employment taxes,
income taxes, and the Excise Tax (all computed at the highest applicable
marginal rate), results in Executive's receipt, on an after-tax basis, of the
greater amount of the Payment notwithstanding that all or some portion of the
Payment may be subject to the Excise Tax. If a reduction in payments or benefits
constituting "parachute payments" is necessary so that the Payment equals the
Reduced Amount, reduction shall occur in the following order unless Executive
elects in writing a different order (provided, however, that such election shall
be subject to Company approval if made on or after the effective date of the
Change in Control): reduction of cash payments; cancellation of accelerated
vesting of stock awards; reduction of employee benefits. In the event that
acceleration of vesting of stock award compensation is to be reduced, such
acceleration of vesting shall be cancelled in the reverse order of the date of
grant of Executive's stock awards unless Executive elects in writing a different
order for cancellation.



The accounting firm engaged by the Company for general audit purposes as of the
day prior to the effective date of the Change in Control shall perform the
foregoing calculations. If the accounting firm so engaged by the Company is
serving as accountant or auditor for the individual, entity or group effecting
the Change in Control, the Company shall appoint a nationally recognized
accounting firm to make the determinations required hereunder. The Company shall
bear all expenses with respect to the determinations by such accounting firm
required to be made hereunder.

The accounting firm engaged to make the determinations hereunder shall provide
its calculations, together with detailed supporting documentation, to the
Company and Executive within fifteen (15) calendar days after the date on which
Executive's right to a Payment is triggered (if requested at that time by the
Company or Executive) or such other time as requested by the Company or
Executive. If the accounting firm determines that no Excise Tax is payable with
respect to a Payment, either before or after the application of the Reduced
Amount, it shall furnish the Company and Executive with an opinion reasonably
acceptable to Executive that no Excise Tax will be imposed with respect to such
Payment. Any good faith determinations of the accounting firm made hereunder
shall be final, binding and conclusive upon the Company and Executive.

Release.

Upon the occurrence of a Covered Termination, and prior to the receipt of any
benefits under Section 4.1 (except pursuant to the first sentence thereof) and
Section 4.2 on account of the occurrence of such Covered Termination, Executive
shall execute a Release (the "Release") in the form attached hereto as Exhibit A
or Exhibit B, as appropriate. Such Release shall specifically relate to all of
Executive's rights and claims in existence at the time of such execution and
shall confirm Executive's obligations under the Company's standard form of
proprietary information agreement. It is understood that Executive has a certain
period to consider whether to execute such Release, and Executive may revoke
such Release within seven (7) business days after execution. In the event
Executive does not execute such Release within the applicable period, or if
Executive revokes such Release within the subsequent seven (7) business day
period, none of the aforesaid benefits shall be payable under this Agreement and
this Agreement shall be null and void.



Mitigation.

Executive shall not be required to mitigate damages or the amount of any payment
provided under this Agreement by seeking other employment or otherwise, nor
shall the amount of any payment provided for under this Agreement be reduced by
any compensation earned by Executive as a result of employment by another
employer or by any retirement benefits received by Executive after the date of
the Covered Termination, or otherwise.




Proprietary Information Obligations

Agreement.

Executive agrees to execute and abide by the Proprietary Information and
Inventions Agreement attached hereto as Exhibit C.



Remedies.

Executive's duties under the Proprietary Information and Inventions Agreement
shall survive termination of Executive's employment with the Company and the
termination of this Agreement. Executive acknowledges that a remedy at law for
any breach or threatened breach by Executive of the provisions of the
Proprietary Information and Inventions Agreement would be inadequate, and
Executive therefore agrees that the Company shall be entitled to injunctive
relief in case of any such breach or threatened breach.




Outside Activities

Except with the prior written consent of the Board, Executive shall not during
the term of this Agreement undertake or engage in any other employment,
occupation or business enterprise, other than ones in which Executive is a
passive investor. Executive may engage in civic and not- for-profit activities
so long as such activities do not materially interfere with the performance of
Executive's duties hereunder.

During the term of Executive's employment by the Company, except on behalf of
the Company, Executive shall not directly or indirectly, whether as an officer,
director, stockholder, partner, proprietor, associate, representative,
consultant, or in any capacity whatsoever engage in, become financially
interested in, be employed by or have any business connection with any other
person, corporation, firm, partnership or other entity whatsoever which were
known by Executive to compete directly with the Company, throughout the world,
in any line of business engaged in (or planned to be engaged in) by the Company;
provided, however, that anything above to the contrary notwithstanding,
Executive may own, as a passive investor, securities of any competitor
corporation, so long as Executive's direct holdings in any one such corporation
shall not in the aggregate constitute more than 1% of the voting stock of such
corporation.


Noninterference

While employed by the Company, and for one (1) year immediately following the
date on which Executive terminates employment or otherwise ceases providing
services to the Company, Executive agrees not to interfere with the business of
the Company by soliciting or attempting to solicit any employee of the Company
to terminate such employee's employment in order to become an employee,
consultant or independent contractor to or for any competitor of the Company.
Executive's duties under this Article 7 shall survive termination of Executive's
employment with the Company and the termination of this Agreement.


General Provisions

Notices.

Any notices provided hereunder must be in writing and shall be deemed effective
upon the earlier of personal delivery (including personal delivery by telex) or
the third day after mailing by first class mail, to the Company at its primary
office location and to Executive at Executive's address as listed on the Company
payroll.



Severability.

Whenever possible, each provision of this Agreement will be interpreted in such
manner as to be effective and valid under applicable law, but if any provision
of this Agreement is held to be invalid, illegal or unenforceable in any respect
under any applicable law or rule in any jurisdiction, such invalidity,
illegality or unenforceability will not affect any other provision or any other
jurisdiction, but this Agreement will be reformed, construed and enforced in
such jurisdiction as if such invalid, illegal or unenforceable provisions had
never been contained herein.



Waiver.

If either party should waive any breach of any provisions of this Agreement,
they shall not thereby be deemed to have waived any preceding or succeeding
breach of the same or any other provision of this Agreement.



Complete Agreement.

This Agreement and its Exhibit A, Exhibit B and Exhibit C constitute the entire
agreement between Executive and the Company and are the complete, final, and
exclusive embodiment of their agreement with regard to this subject matter. They
are entered into without reliance on any promise or representation other than
those expressly contained herein or therein, and they cannot be modified or
amended except in a writing signed by an officer of the Company.



Counterparts.

This Agreement may be executed in separate counterparts, any one of which need
not contain signatures of more than one party, but all of which taken together
will constitute one and the same Agreement.



Headings.

The headings of the sections hereof are inserted for convenience only and shall
not be deemed to constitute a part hereof nor to affect the meaning thereof.



Successors and Assigns.

This Agreement is intended to bind and inure to the benefit of and be
enforceable by Executive and the Company, and their respective successors,
assigns, heirs, executors and administrators, except that Executive may not
assign any of Executive's duties hereunder and Executive may not assign any of
Executive's rights hereunder, without the written consent of the Company, which
shall not be withheld unreasonably.



Arbitration.

Unless otherwise prohibited by law or specified below, all disputes, claims and
causes of action, in law or equity, arising from or relating to this Agreement
or its enforcement, performance, breach, or interpretation shall be resolved
solely and exclusively by final and binding arbitration held in San Francisco
County, California through Judicial Arbitration & Mediation Services/Endispute
("JAMS") under the then existing JAMS arbitration rules. However, nothing in
this section is intended to prevent either party from obtaining injunctive
relief in court to prevent irreparable harm pending the conclusion of any such
arbitration. Each party in any such arbitration shall be responsible for its own
attorneys' fees, costs and necessary disbursement; provided, however, that if
one party refuses to arbitrate and the other party seeks to compel arbitration
by court order, if such other party prevails, it shall be entitled to recover
reasonable attorneys' fees, costs and necessary disbursements. Pursuant to
California Civil Code Section 1717, each party warrants that it was represented
by counsel in the negotiation and execution of this Agreement, including the
attorneys' fees provision herein.



Attorneys' Fees.

If either party hereto brings any action to enforce rights hereunder, each party
in any such action shall be responsible for its own attorneys' fees and costs
incurred in connection with such action.





Choice of Law.

All questions concerning the construction, validity and interpretation of this
Agreement will be governed by the law of the State of California.



Amended and Restated Agreement.

This Agreement shall supersede in its entirety the Prior Agreement as of the
Effective Date.



In Witness Whereof

, the parties have executed this Agreement on the day and year first above
written.



Axys Pharmaceuticals, Inc.

 

 

By: /s/ Paul J. Hastings

Date: March 27, 2001

Accepted and agreed this
27th day of March, 2001

 

/s/ David E. Riggs

David E. Riggs

 

Exhibit A: Release (Individual Termination)

Exhibit B: Release (Group Termination)

Exhibit C: Proprietary Information and Inventions Agreement



--------------------------------------------------------------------------------



Exhibit A

RELEASE
(Individual Termination)



Certain capitalized terms used in this Release are defined in the Executive
Employment Agreement (the "Agreement") which I have executed and of which this
Release is a part.

I hereby confirm my obligations under the Company's proprietary information and
inventions agreement.

I acknowledge that I have read and understand Section 1542 of the California
Civil Code which reads as follows: "A general release does not extend to claims
which the creditor does not know or suspect to exist in his favor at the time of
executing the release, which if known by him must have materially affected his
settlement with the debtor." I hereby expressly waive and relinquish all rights
and benefits under that section and any law of any jurisdiction of similar
effect with respect to my release of any claims I may have against the Company.

Except as otherwise set forth in this Release, in consideration of benefits I
will receive under the Agreement, I hereby release, acquit and forever discharge
the Company, its parents and subsidiaries, and their officers, directors,
agents, servants, employees, shareholders, successors, assigns and affiliates,
of and from any and all claims, liabilities, demands, causes of action, costs,
expenses, attorneys' fees, damages, indemnities and obligations of every kind
and nature, in law, equity, or otherwise, known and unknown, suspected and
unsuspected, disclosed and undisclosed (other than any claim for indemnification
I may have as a result of any third party action against me based on my
employment with the Company), arising out of or in any way related to
agreements, events, acts or conduct at any time prior to and including the date
I execute this Release, including, but not limited to: all such claims and
demands directly or indirectly arising out of or in any way connected with my
employment with the Company or the termination of that employment, including but
not limited to, claims of intentional and negligent infliction of emotional
distress, any and all tort claims for personal injury, claims or demands related
to salary, bonuses, commissions, stock, stock options, or any other ownership
interests in the Company, vacation pay, fringe benefits, expense reimbursements,
severance pay, or any other form of compensation; claims pursuant to any
federal, state or local law or cause of action including, but not limited to,
the federal Civil Rights Act of 1964, as amended; the federal Age Discrimination
in Employment Act of 1967, as amended ("ADEA"); the federal Employee Retirement
Income Security Act of 1974, as amended; the federal Americans with Disabilities
Act of 1990; the California Fair Employment and Housing Act, as amended; tort
law; contract law; statutory law; common law; wrongful discharge;
discrimination; fraud; defamation; emotional distress; and breach of the implied
covenant of good faith and fair dealing; provided, however, that nothing in this
paragraph shall be construed in any way to release the Company from its
obligation to indemnify me pursuant to the Company's indemnification obligation
pursuant to agreement or applicable law.

I acknowledge that I am knowingly and voluntarily waiving and releasing any
rights I may have under ADEA. I also acknowledge that the consideration given
under the Agreement for the waiver and release in the preceding paragraph hereof
is in addition to anything of value to which I was already entitled. I further
acknowledge that I have been advised by this writing, as required by the ADEA,
that: (A) my waiver and release do not apply to any rights or claims that may
arise on or after the date I execute this Release; (B) I have the right to
consult with an attorney prior to executing this Release; (C) I have twenty-one
(21) days to consider this Release (although I may choose to voluntarily execute
this Release earlier); (D) I have seven (7) days following the execution of this
Release by the parties to revoke the Release; and (E) this Release shall not be
effective until the date upon which the revocation period has expired, which
shall be the eighth (8th) day after this Release is executed by me.

David E. Riggs

 

 

Date:_______________________



--------------------------------------------------------------------------------



Exhibit B

RELEASE
(Group Termination)



Certain capitalized terms used in this Release are defined in the Executive
Employment Agreement (the "Agreement") which I have executed and of which this
Release is a part.

I hereby confirm my obligations under the Company's proprietary information and
inventions agreement.

I acknowledge that I have read and understand Section 1542 of the California
Civil Code which reads as follows: "A general release does not extend to claims
which the creditor does not know or suspect to exist in his favor at the time of
executing the release, which if known by him must have materially affected his
settlement with the debtor." I hereby expressly waive and relinquish all rights
and benefits under that section and any law of any jurisdiction of similar
effect with respect to my release of any claims I may have against the Company.

Except as otherwise set forth in this Release, in consideration of benefits I
will receive under the Agreement, I hereby release, acquit and forever discharge
the Company, its parents and subsidiaries, and their officers, directors,
agents, servants, employees, shareholders, successors, assigns and affiliates,
of and from any and all claims, liabilities, demands, causes of action, costs,
expenses, attorneys' fees, damages, indemnities and obligations of every kind
and nature, in law, equity, or otherwise, known and unknown, suspected and
unsuspected, disclosed and undisclosed (other than any claim for indemnification
I may have as a result of any third party action against me based on my
employment with the Company), arising out of or in any way related to
agreements, events, acts or conduct at any time prior to and including the date
I execute this Release, including, but not limited to: all such claims and
demands directly or indirectly arising out of or in any way connected with my
employment with the Company or the termination of that employment, including but
not limited to, claims of intentional and negligent infliction of emotional
distress, any and all tort claims for personal injury, claims or demands related
to salary, bonuses, commissions, stock, stock options, or any other ownership
interests in the Company, vacation pay, fringe benefits, expense reimbursements,
severance pay, or any other form of compensation; claims pursuant to any
federal, state or local law or cause of action including, but not limited to,
the federal Civil Rights Act of 1964, as amended; the federal Age Discrimination
in Employment Act of 1967, as amended ("ADEA"); the federal Employee Retirement
Income Security Act of 1974, as amended; the federal Americans with Disabilities
Act of 1990; the California Fair Employment and Housing Act, as amended; tort
law; contract law; statutory law; common law; wrongful discharge;
discrimination; fraud; defamation; emotional distress; and breach of the implied
covenant of good faith and fair dealing; provided, however, that nothing in this
paragraph shall be construed in any way to release the Company from its
obligation to indemnify me pursuant to the Company's indemnification obligation
pursuant to agreement or applicable law.

I acknowledge that I am knowingly and voluntarily waiving and releasing any
rights I may have under ADEA. I also acknowledge that the consideration given
under the Agreement for the waiver and release in the preceding paragraph hereof
is in addition to anything of value to which I was already entitled. I further
acknowledge that I have been advised by this writing, as required by the ADEA,
that: (A) my waiver and release do not apply to any rights or claims that may
arise on or after the date I execute this Release; (B) I have the right to
consult with an attorney prior to executing this Release; (C) I have forty-five
(45) days to consider this Release (although I may choose to voluntarily execute
this Release earlier); (D) I have seven (7) days following the execution of this
Release by the parties to revoke the Release; (E) this Release shall not be
effective until the date upon which the revocation period has expired, which
shall be the eighth day (8th) after this Release is executed by me; and (F) I
have received with this Release a detailed list of the job titles and ages of
all employees who were terminated in this group termination and the ages of all
employees of the Company in the same job classification or organizational unit
who were not terminated.

David E. Riggs

 

 

Date:________________________



--------------------------------------------------------------------------------



Exhibit C

Proprietary Information and Inventions Agreement



--------------------------------------------------------------------------------

